DENSON, J.
This action was brought on an account for goods, wares, and merchandise alleged to have been sold and delivered by plaintiff to the defendant. The proof shows that the goods consisted of three cabinet mantles, that they were purchased by one Keown, and delivered to him for the defendant. There is ample testimony in the record tending to show that defendant authorized Keown to purchase the mantels on her account; and for this reason the evidence showing that statements of the account were delivered to defendant, and that she received them through the United States mail and kept them, without making objection thereto, was entirely competent. — Rice v. Schloss, 90 Ala. 416, 7 South. 802. It makes no difference that the state ments were admitted before there was any evidence of the agency. This was irregular; but the subsequent introduction of such evidence saves the rulings of the court, in that respect, from reversible error.
The evidence of agency being in, it was also competent to show what Keown said, at the time he purchased the mantels, in respect to the defendant’s having authorized him to make the purchase. For the same reason, coupled with the proof that the entries in the book referred to by witness Smith were original entries, it was competent to refer to such entries,' and even to offer. same as evidence.
*374The court properly limited the contract offered in evidence to the purpose of affecting the credibility of Keown’s testimony. The defendant’s testimony may conflict with that offered by the plaintiff on the question of Keown’s authority to purchase the goods, but this would only make that question one of fact to be determined by the court.
We do not find, after considering all the testimony, any error in the record prejudicial to defendant.
Affirmed.
Dowdell, O. J., and Simpson and Mayfield, JJ., concur.